Title: From George Washington to Pierre L’Enfant, 1 January 1787
From: Washington, George
To: L’Enfant, Pierre Charles



Sir,
Mount Vernon 1st Jany 1787.

The Letter which you did me the honor of writing to me the 6th ulto together with the Memorial which accompanied it came safe, after some delay.
Without entering into the merits of the latter, which I could only do as an individual, I shall regret that your zeal for the honor, & your wishes to advance what you conceived to be the interests of the Society of the Cincinnati, should have led you into difficulties which are attended with such embarrassing circumstances, & from which none but the general meeting (to be held at Philda in May next) can afford you relief. It shall be my care to hand the Memorial to that body for consideration.
In the mean time, if my resources were adequate, it would afford

me much pleasure to advance the sum for which you are engaged; but altho’ there is no legal obligation upon me to disclose the state of my own finances, and in prudence it might perhaps be better to avoid it; yet Sir, as a testimony of my disposition to serve you if I had the means, I will assure you that what with the losses I sustained during the war, in having, almost without exception, the monies which were due to me paid in at a depreciated value, (some at less than 6d. in the pound)—my own Debts now to pay at their intrinsic value, with interest thereon—& other circumstances which are unnecessary to enumerate, I find it exceedingly difficult, without the weight of extraneous matters, to make my funds & expenditures accord with each other.
I can only repeat to you the pleasure I should have had, & shall have in seeing you at this seat of my retirement, if circumstances had permitted, or would permit you to visit it—& the assurances of esteem with which, I am &c.

G: Washington


P.S. Not knowing that the picture mentioned in the postscript to your letter had been sent to this Country; I wrote to the Gentn who did me the honor of offering it (as soon as I received his letter) declining the acceptance under conviction that it would not have justice done it in any situation I could place it in my house—Since it is arrived I am at a loss what further to say on the subject, as my letter has long since been dispatched, & if I recollect rightly was addressed to your care. Perhaps it would be best now to await a reply. G: W——n

